Citation Nr: 0417309	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A 
§ 1151 for residuals of surgical treatment at a VA medical 
facility in January 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active military service from September 1977 
to September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  He 
thereafter submitted additional private and VA medical 
records, and waived his right to have the RO initially 
consider this evidence.


FINDINGS OF FACT

1.  Surgical treatment of a right shoulder impingement by VA 
in January 1999 resulted in loss of superficial nerves.  

2.  The proximate cause of the post-surgery right shoulder 
loss of superficial nerves was not carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA; the proximate cause of this loss 
was not an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for residuals of surgical treatment of a 
right shoulder impingement performed at a VA medical facility 
in January 1999 is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and notify

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  According to the United 
States Court of Veterans Appeals (Court's) holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 186-88 (2002), a 
notification consistent with the VCAA requires VA to 1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; 2) inform 
the claimant about the information and evidence that VA will 
seek to provide; 3) inform the claimant about the information 
or evidence that the claimant is expected to provide; and 4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The RO initially notified the veteran of the evidence and 
information necessary to substantiate his claim in a July 
2001 letter, and thereafter in a December 2001 rating 
decision, February 2002 letter, and June 2003 statement of 
the case.  Specifically, VA informed him of the type of 
evidence/information required to support his claim, informed 
him of his and VA's respective duties, asked him to provide 
information and/or evidence in support of his claim, and 
notified him of the relevant laws and regulations.  

Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial adjudication is harmless 
error.  See Pelegrini v. Principi, 17 Vet App 412 (2004).  
The veteran has been provided the opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  To decide the appeal would not be prejudicial 
error to the veteran.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Here, the RO 
obtained the veteran's surgical records from the VA Medical 
Center in San Francisco, California, post-operative treatment 
records, both private and VA, and VA examination reports.  
Following the veteran's video conference in January 2004, the 
record was held open for him to submit additional evidence, 
which he did along with a waiver of original jurisdiction 
review.  There is no indication of relevant medical records 
that VA has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA examination in April 
2003, and medical opinions were obtained at that time and in 
May 2003, in the form of an Addendum.  

Accordingly, all relevant facts have been adequately 
developed and no further assistance to the veteran in 
developing the facts pertinent to his claim is required.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  This decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  VA compensation benefits under the provisions of 38 
U.S.C.A § 1151

The veteran claims entitlement to compensation for residuals 
of surgical treatment of a right shoulder impingement under 
38 U.S.C.A. § 1151.  He maintains that his residual 
disability of right shoulder nerve damage is the result of 
surgery performed at the VA Medical Center in San Francisco, 
California in January 1999.

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  Here, the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. 
§ 1151 was received by the RO in November 2000; therefore, 
the regulations effective on October 1, 1997 apply in this 
case.

The law provides that a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's own willful misconduct and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment. 

The applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358(a) 
(2003).  

The regulation provides that, as applied to medical or 
surgical treatment in determining that additional disability 
exists, the physical condition prior to the disease or injury 
will be the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358(b)(1) 
(2003).  It also provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospital care, medical or surgical 
treatment, or examination, was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2003).  

The regulation provides that, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  

(2)  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, 
medical or surgical treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran.

(4)  When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar the veteran from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  

38 C.F.R. § 3.358(c) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that following VA right shoulder surgery 
in January 1999, he experienced pain, twitching weakness, 
poor coordination and numbness around the shoulder and full 
upper extremity.  This has been objectively diagnosed as 
surgical loss of superficial nerves from arthroscopic 
surgeries.  

Given the veteran's allegations of negligence and error in 
judgment and the undisputed fact that he was indeed treated 
at the San Francisco, California VA Medical Center in January 
1999, resolution of the claim turns on whether he has 
additional disability of the right shoulder attributable to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA during the 
January 1999 right shoulder surgery, or to an event not 
reasonably foreseeable.

Pertinent VA medical reports show that in April 1998, the 
veteran was seen for recurrent right shoulder pain.  He had 
complaints of right shoulder pain in May 1998.  The 
assessment was subacromial bursitis versus minor rotator cuff 
tear, and biceps tendonitis at insertion.  An August 1998 
magnetic resonance imaging (MRI) of the upper extremity 
showed that there was no evidence of joint effusion, and the 
muscles and tendons were unremarkable.  An October 1998 MRI 
of the right shoulder showed near complete tear of the 
undersurface of the supraspinatus tendon, and small fluid 
collection between the superior and middle glenohumeral 
ligaments.  

On January 11, 1999, the veteran was seen and elected to have 
same day surgery.  He underwent right arthroscopic rotator 
cuff debridement, shoulder arthroscopy surgery, at VAMC in 
San Francisco.  The pre-operative diagnoses were right 
shoulder impingement syndrome, right rotator cuff tear, and 
post-operative diagnoses were impingement syndrome of the 
right shoulder, with no rotator cuff tear.  

The surgery was indicated because the veteran sustained 
trauma to his shoulder from a throwing sports activity, and 
developed right shoulder pain.  It was noted in the surgical 
report that on MRI, the veteran appeared to have a right 
rotator cuff tear, however, the lesion was much more in the 
muscular substance and that may have reflected a magic angle 
tuft phenomena.  The surgeons, thus, consented the veteran 
for both arthroscopic acromial decompression, as well as 
possibly rotator cuff repair.  A full description of the 
procedure is contained in the surgical report.  In pertinent 
part, it is noted that his shoulder was arthroscopically 
examined using two photo technique.  Examination of the 
shoulder demonstrated a normal shoulder with some fraying of 
the undersurface of the rotator cuff.  The rotator cuff 
appeared to be intact.  They performed a small debridement 
using a shaver just to shave lightly underneath the surface 
of the rotator cuff.  Localization suture revealed that there 
was no rotator cuff tear.  The bursa was inflamed, and a 
partial bursectomy was performed.  The coracoacromial 
ligaments were debrided using the arthrocare.  They shaved 
off about 8 millimeters of bone anteriorly which tapered back 
to posterior space.  The surgical closing was also described 
in detail.  There were no complications.  He received a 
shoulder sling in place and went home without any particular 
precautions.  Prior to discharge he was able to move all 
fingers but had some sensory block along radial nerve 
distribution.  

Post-operative notes on January 19, 1999, show that the 
veteran was seen for an unscheduled appointment for pain in 
the right shoulder unrelieved by prescribed medication.  He 
was seen for a scheduled post-operative appointment on 
January 20, 1999, nine days after shoulder arthroscopy and 
subacromial decompression.  He complained of pain.  There 
were no signs of inflammation or infection.  He was advised 
to start actively using his arm.  In February 1999, there was 
continued pain, and a question of reinjury of the right 
shoulder during the previous week's physical therapy.  In 
April 2000, he complained of a different type of right 
shoulder pain, and the diagnosis was probable muscle strain.  
In May 2000, the right shoulder was normal in appearance, 
with full range of motion, but with pain on full extension, 
flexion and abduction.  In June 2000, the diagnosis was 
recurrent inflammation post decompression.  In September 
2000, the veteran complained that constant right shoulder 
pain kept him awake at night.  The impression was chronic 
soft tissue injury.  

VA outpatient orthopedic records show that in January 2001, 
the veteran had chronic right shoulder pain.  X-rays of the 
shoulder showed good glenohumeral space, with no post-
surgical changes at the acromiclavicular joint.  The examiner 
questioned possible thoracic outlet versus impingement.  
Further examination in the form of an electromyelogram (EMG) 
at VA in April 2001 revealed no evidence for right thoracic 
outlet syndrome or cervical radiculopathy.  There was some 
carpal tunnel syndrome on the right.  

Upon VA examination in July 2001, the examiner stated that 
assuming that there had been a worsening of the veteran's 
right shoulder from surgery, he would still be having 
shoulder problems even if he had not had the surgery.  In the 
examiner's opinion, 70 percent of the right shoulder 
difficulty represented the basic shoulder problems that the 
veteran would have had even if he were not worse, and 30 
percent of the present difficulty represented some worsening 
of the symptoms by VA surgery.

In November 2001, the veteran was seen privately at the 
Medford Medical Clinic for continued right shoulder pain.  He 
was referred for a MRI.  

In December 2001, the veteran underwent a MRI at the Southern 
Oregon Imaging.  Indication was that he had worsening pain 
and limited motion after the 1999 surgery.  The conclusions 
were that thinning and signal increase in the mid and distal 
portions of the superior rotator cuff tendons appeared most 
consistent with tendinosis.  There was no evidence of full-
thickness tendon tear or retraction.  There was moderate 
narrowing of the subacromial joint space with direct anatomic 
impingement of the supraspinatus mechanism due to type II 
acromion and acromiclavicular joint degenerative change.  
There was mild subacromial bursitis.  In December 2001, the 
diagnosis at the Medford Medical Clinic was rotator cuff 
tendonitis.  

At VA examination for the joints in April 2002, the claims 
folder was available and reviewed by the same doctor that 
examined the veteran in July 2001.  The veteran reported 
chronic right shoulder problems.  Following the 1999 surgery, 
he said that the rotator cuff pain was better but that he had 
increased pain in other areas.  He had twitching in the full 
length of the right upper extremity, with weakness and loss 
of motion.  There was numbness around the (right) shoulder 
and in the full upper extremity.  These were the persisting 
symptoms.  A physical examination was done, and the examiner 
also reviewed the private MRI done in December 2001.  The 
examiner wrote a 21/2 page assessment referable to the right 
shoulder.  The examiner was also asked to comment on whether 
the veteran had been worsened by VA treatment.  He stated:

The veteran feels that there has been damage to a nerve.  
He attributes the various bothersome symptoms at 
shoulder and right upper extremity to some sort of 
peripheral nerve problem.  Apparently previous 
neurological examinations have failed to find a specific 
nerve problem.  I have requested an additional 
neurological (VA examination) to summarize what has been 
discovered so far.  The available history, examination, 
and records indicate that the surgery for his right 
shoulder was an appropriate surgery.  These same items 
indicate that the surgery was done appropriately.  
Unfortunately, this hasn't been very helpful.  Poor 
result from shoulder surgery is rather common.  It 
doesn't usually meant that the surgery was done badly.  
It doesn't usually mean that the surgery has made 
anything worse.  From a purely orthopedic point of view, 
I think it's probable that the surgery has not caused a 
significant worsening of the basic structural portions 
of the right shoulder.  It continues to be bothersome, 
but it was rather bothersome before the surgery.  In my 
opinion, the present purely orthopedic status of the 
right shoulder is that this is a typical post-operative 
result for the type of surgery he had.  This type of 
result happens in about 30 percent of the cases.  It is 
a natural outcome of this type of surgery.  It does not 
indicate that anything was done wrong . . .  

Thereafter, the veteran missed a scheduled neurology 
appointment.  In May 2002, the VA examiner commented that his 
orthopedic comments remained the same, and that was probable 
that Neurology would not find anything new and would not find 
anything other than some surgical damage to superficial 
sensory nerves.  

Another series of medical examinations and opinions was 
obtained by the RO in April and May 2003.  On April 9, 2003, 
the veteran underwent VA examination for peripheral nerves.  
The physician reviewed the claims folder and reported on the 
veteran's history of right shoulder pain and other symptoms.  
Physical examination was done, which evaluated the right 
shoulder from all neurological respects.  The diagnosis was 
right frozen shoulder syndrome (adhesive capsulitis) with 
disuse; its etiology was shoulder injury 1998.  

On April 11, 2003, the veteran underwent another VA 
examination for the joints.  A full history of the veteran's 
right shoulder was reported, as well as VA and private 
reports to date.  The doctor gave the same diagnoses as he 
had given in April 2002.  The neurological status was, 
however, clarified.  The assessment was:  

(1)  The right shoulder is status post surgery with VA.  
Continued right shoulder problems involve trapezious 
muscle, acromiclavicular joint and glenohumeral joint.  
Continued trapezius muscle pain is diagnosed as 
degenerative arthritis.  Continued glenohumeral joint 
pain is diagnosed as chronic rotator cuff impingement 
and tendonitis.  (2)  The right shoulder has some 
numbness in the shoulder area and this is diagnosed as 
some damage to superficial nerves from the surgical 
scar.  (3)  Distal problems in the right upper extremity 
have been diagnosed by neurological consultant as carpal 
tunnel syndrome.  

Further comment was made by the doctor, where he indicated 
that the claims file was available and reviewed.  His earlier 
reports and the neurological reports were reviewed.  He went 
on to say that the veteran had the same subjective symptoms 
and flare-ups as in April 2002.  The symbolic loss of motion 
remained the same. Neurology had diagnosed carpal tunnel 
syndrome.  The doctor stated that the diagnosis fit very well 
with the type of symptoms in the right upper extremity.  He 
agreed that was the probable diagnosis.  The first and second 
diagnoses were for shoulder area only.  They remained the 
same and were not altered by the Neurological consultation.  

On May 28, 2003, the VA neurological doctor that saw the 
veteran on April 9 replied to a question posed by the RO 
about surgical loss of superficial nerves from arthroscopic 
surgeries, and stated:

It is not uncommon for branches of superficial nerves to 
be injured as a consequence of arthroscopic surgeries.  
This patient was recently examined and there is no 
unusual shoulder nerve damage attributable to the 
surgery other than that which commonly occurs.  If I 
understand correctly there is no compensation for 'the 
necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran,' - the case here.  

In December 2003, another MRI was done privately, and a 
comparison was made to the December 2001 MRI.  The 
impressions were tendonosis of the supraspinatus and 
infraspinatus tendons, but no rotator cuff tear; 
osteochondral notch defect at the posterolateral margin of 
the humeral head with mild surrounding subchondral sclerosis, 
unchanged from the previous MRI and consistent with a joint 
degeneration and/or previous surgery; no pathologic joint 
effusion; labrum intact; and evidence of previously 
acromioplasty procedure - no significant acromioclavicular 
joint arthrosis.  

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge at a video conference and gave testimony 
addressing the issue on appeal, which testimony was 
consistent with the progression right shoulder nerve damage 
as noted above.

Private orthopedic treatment records from February 2004 to 
March 2004 show that the veteran has persistent shoulder pain 
following subacromial decompression.  He underwent an 
arthrogram, of which the results showed no evidence of full 
thickness rotator cuff tearing.  He underwent nerve 
conduction study, of which the results showed no evidence of 
cervical radiculopathy or brachial plexopathy.  There was no 
nerve impingement except for what appeared to be carpal 
tunnel syndrome.  

It is clear that the veteran experienced additional 
disability from his January 1999 right shoulder surgery.  
These residuals are subjectively characterized as numbness in 
the right shoulder area and upper extremity, pain, and 
twitching.  VA doctors have objectively stated that he has 
loss of superficial nerves resulting from the surgery.  

The VA neurological examiner (J.M.) that examined the veteran 
in April 2003 provided extensive examination findings.  Most 
notable, the physician stated that it was not uncommon for 
branches of superficial nerves to be injured as a consequence 
of arthroscopic surgeries.  When the VA physician examined 
the veteran, there was no unusual shoulder nerve damage 
attributable to the surgery, other than that which commonly 
occurs.  Again, the physician stated that the veteran's 
residuals were "the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran."  

The VA examiner (W.M.) that examined the veteran in July 
2001, April 2002, and April 2003 also stated that the right 
shoulder surgery was done appropriately and that "the 
present purely orthopedic status of the [veteran's] right 
shoulder is that this is a typical post-operative result for 
the type of surgery he had.  This type of result happens in 
about 30 percent of the cases.  It is a natural outcome of 
this type of surgery.  It does not indicate that anything was 
done wrong."     

The Board gives these uncontradicted opinions significant 
weight because the doctors reviewed the veteran's medical 
records in detail and provided opinions after a full review 
of the medical questions at issue and the medical facts 
pertaining to the veteran.  In view of the foregoing, the 
Board concludes that the proximate cause of the post-surgery 
right shoulder loss of superficial nerves was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA; nor 
was the proximate cause of this loss an event not reasonably 
foreseeable.  Accordingly, the preponderance of the evidence 
is against the veteran's claim.  


ORDER

Entitlement to VA compensation benefits under 38 U.S.C.A 
§ 1151 for residuals of surgical treatment at a VA medical 
facility in January 1999 is denied.



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



